Citation Nr: 1020636	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-29 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a herniated disc and 
degenerative disc disease.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1991 to July 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for a back 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A(b)(1); 38 § C.F.R. 
§ 3.159.  In May 2008, the Veteran stated that he was glad to 
provide the names of his doctors that have treated him since 
leaving the Navy.  The Veteran should be given another 
opportunity to provide information regarding treatment for 
his back condition since leaving the Navy.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

In this case, a VA examination was scheduled to evaluate the 
Veteran's back disability; however, it appears that the 
examination was cancelled because it had been ordered 
prematurely as additional development was being undertaken.  
The Veteran's service treatment records show that the Veteran 
reported low back pain in January 1992.  In addition, the 
Veteran and his neighbor have described that the Veteran has 
had a current back condition since service.  For these 
reasons, the Board finds that an examination is needed to 
determine the whether his current back condition is related 
to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request the Veteran to 
complete and submit a VA Form 21-4142, 
Authorization and Consent to Release 
Information, for records of treatment for 
a back condition and foot drop condition 
since leaving the Navy.  Specifically, 
the Veteran should be asked to provide 
the names and addresses of the places he 
received surgery for his back from 
February 2006 to November 2006 and for 
his foot drop condition in March 2008.

2.  After the AMC has attempted to obtain 
this information and the private 
physicians have been given an adequate 
time to respond, the Veteran should be 
afforded a VA spine examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed back 
condition.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
The examiner should comment on the 
service treatment record showing 
treatment for a low back condition in 
January 1992 due to a wrestling injury 
that occurred in December 1991.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the claimed 
back disorder and to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the back disorder is 
etiologically related to the Veteran's 
period of active service.  In providing a 
complete rationale for this opinion, the 
examiner must consider both the Veteran's 
own lay history and the statement made by 
his neighbor in April 2007.  The examiner 
is also advised that the Veteran is 
competent to report injuries and symptoms 
in service, regardless of the contents of 
the service treatment records, and that 
the Veteran's reports must be considered.  
The rationale for any opinions should 
also be provided.

3.  After completion of the above 
development, the Veteran's claim for 
service connection for a herniated disc 
and degenerative disc disease should be 
readjudicated.  If the determination of 
this claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated. The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


